Citation Nr: 1702807	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen the claim of service connection for a left hip disability, and denied service connection for a lumbar spine disability.  

In June 2011, a video-conference Board hearing was held before a member of the Board who has since retired.  A transcript of the hearing is associated with the Veteran's claims file.  By decision of the Board in September 2011 the claim of service connection for a left hip disability was reopened and both issues were remanded for further development of the evidence.  

The Veteran was afforded the opportunity for a second hearing before a current member of the Board and in December 2012, the issues were remanded so that such a hearing could be scheduled.  

In July 2013, a video-conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

In a December 2013 decision, the Board denied service connection for left hip and lumbar spine disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2013 decision regarding the denial of service connection for left hip and lumbar spine disabilities and remand the matter so that the Board could obtain medical records utilized in a disability determination of the Social Security Administration (SSA), attempt to obtain VA treatment records of which the Veteran testified at the Board hearing in July 2013, and attempt to obtain a July 2000 CT scan study and September 2004 MRI study referenced by a VA physician in a September 2012 VA medical examination report.  The Court granted the joint motion and remanded the case to the Board.

The case was remanded by the Board in January 2015 so that the requirements of the JMR could be satisfied.  This was accomplished and the case was returned to the Board for further appellate consideration.  In a September 2015 decision, the Board denied service connection for a left hip disorder and a low back disorder.  The case was returned to the Court and the Board's decision relating to the low back disorder was vacated and remanded pursuant to an August 2016 JMR.  The matter relating to service connection of a left hip disorder was not disturbed.  The parties requested that the Court vacate the Board's September 2015 decision regarding the denial of service connection for a lumbar spine disability and remand the matter so that the Board could address whether the Veteran's lumbar spine disability could be attributed to his military service in light of all the evidence of record, to include a March 2000 private X-ray report indicating spine diagnoses "secondary to spine trauma" and the Veteran's lay description of in-service spine trauma.  The Court granted the joint motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the September 2015 Board decision, the Board denied service connection for a lumbar disability primarily on the basis of a September 2012 VA medical opinion that there was no relationship between the Veteran's current back disability and the injury that he stated he sustained during service.  The opinion was based on a CT scan study dated in 2000 that showed normal findings.  The examiner did not, however, take into consideration a March 2000 private treatment record that noted dorsolumbar scoliosis and "left L3 to L5 radiculopathy secondary to spine trauma."  The JMR found that by not taking this finding into consideration, the September 2012 VA examination was inadequate.  It was further noted that the examiner did not take the Veteran's lay testimony regarding his in-service injury into consideration while rendering the negative nexus opinion.  As such, the parties agreed that an additional medical opinion should be obtained prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's record to be reviewed by the VA examiner who rendered the September 2012 opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any current low back disorder is of service onset or otherwise related to service.  The examiner must specifically comment on the March 2000 private treatment record confirming a diagnosis of dorsolumbar scoliosis and "lumbar L3 to L5 radiculopathy secondary to spine trauma" confirmed by x-ray, as well as the Veteran's statements regarding the injury that he stated that he sustained while on active duty.  If the examiner who rendered the September 2012 opinion is not available, the Veteran's records should be referred to another examiner for the above requested opinion.  The examiner should provide complete rationale for all conclusions reached.  The Veteran may be recalled for further examination, if deemed warranted.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

